Citation Nr: 0613768	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  98-11 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an initial evaluation higher than 20 
percent for degenerative joint disease of the cervical spine.

3.  Entitlement to an initial evaluation higher than 10 
percent for degenerative joint disease of the thoracic spine.

4.  Entitlement to an initial evaluation higher than 10 
percent for degenerative joint disease of the lumbar spine.

5.  Entitlement to an initial evaluation higher than 10 
percent for degenerative joint disease of the right knee.

6.  Entitlement to an initial evaluation higher than 10 
percent for degenerative joint disease of the left knee.

7.  Entitlement to an initial evaluation higher than 40 
percent for hemochromatosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1975 to March 
1981 and from May 1981 to January 1996.

This appeal came to the Board of Veterans' Appeals (Board) 
from a May 1997 RO rating decision that denied service 
connection for tinnitus, a bilateral hip disorder, sinusitis, 
a skin condition to include herpes, ear damage, a lung 
disorder, a hernia, and a prostate disorder; granted service 
connection for degenerative joint disease of the cervical 
spine and assigned a 10 percent rating, granted service 
connection for degenerative joint disease of the thoracic 
spine and assigned a zero percent rating, granted service 
connection for degenerative joint disease of the lumbar spine 
and assigned a zero percent rating, granted service 
connection for degenerative joint disease of the right knee 
and assigned a zero percent rating, granted service 
connection for degenerative joint disease of the left knee 
and assigned a zero percent rating, and granted service 
connection for hemochromatosis with wrist and hand 
involvement and assigned a zero percent rating.  In May 2000, 
the Board remanded the case to the RO for additional action.

The veteran testified at a hearing in July 2000.  At the 
hearing, he withdrew his appeal of the issues of entitlement 
to service connection for tinnitus, a bilateral hip disorder, 
ear damage, a lung disorder, a hernia, and a prostate 
disorder. Hence, those issues are no longer for appellate 
consideration. 

The Board remanded the case for additional development in 
December 2003.  The requested actions have since been 
completed, and the case is now ready for appellate review.  
The Board notes that a claim for service connection for a 
skin disorder was granted while the case was in remand 
status.  Therefore, that issue is no longer on appeal.  

The Board notes that the appeal for higher evaluations arises 
from the initial rating decision which established service 
connection for the disabilities and assigned the initial 
disability evaluations.  Therefore, the entire rating period 
is to be considered, including the possibility of staged 
ratings (i.e., separate ratings for separate periods of time) 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The issues have been characterized 
accordingly.


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the claims, and there 
has been no prejudicial failure of notice or assistance to 
the appellant. 

2.  There is no competent evidence that the veteran currently 
has sinusitis.  

3.  The degenerative joint disease of the cervical spine does 
not result in limitation of motion which is more than 
moderate in degree, limitation of forward flexion of the 
cervical spine to 15 degrees or less, or favorable ankylosis 
of the entire cervical spine.  

4.  The degenerative joint disease of the thoracic spine does 
not result in ankylosis.

5.  The degenerative joint disease of the lumbar spine does 
not result in more than slight limitation of motion, muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position, or intervertebral disc 
syndrome.  The disorder also does not result in forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

6.  The degenerative joint disease of the right knee results 
in painful motion but has not resulted in limitation of 
motion of the knee with flexion limited to less than 45 
degrees, or extension limited by more than 10 degrees, and 
has not resulted in instability or subluxation.

7.  The degenerative joint disease of the left knee results 
in painful motion but has not resulted in limitation of 
motion of the knee with flexion limited to less than 45 
degrees, or extension limited by more than 10 degrees, and 
has not resulted in instability or subluxation.

8.  The veteran's service-connected hemochromatosis is 
manifested by the necessity of periodic phlebotomies but the 
record does not reflect that the veteran currently uses 
myelosuppressants or that he has ceased use of 
myelosuppressants within the previous three months.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

2.  The criteria for a disability rating higher than 20 
percent for degenerative joint disease of the cervical spine 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5287, 5290 
(2003), effective prior to September 26, 2003; 68 Fed. Reg. 
51,454, 51,456-57; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2005), 
effective September 26, 2003.

3.  The criteria for a disability rating higher than 10 
percent for degenerative joint disease of the thoracic spine 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5288, 5291 
(2003), effective prior to September 26, 2003; 68 Fed. Reg. 
51,454, 51,456-57; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2005), 
effective September 26, 2003.

4.  The criteria for a disability rating higher than 10 
percent for degenerative joint disease of the lumbar spine 
are not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295, 8520 (2003), effective 
prior to September 26, 2003; 68 Fed. Reg. 51,454, 51,456-57; 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2004), effective September 
26, 2003.

5.  The criteria for a disability rating higher than 10 
percent for degenerative joint disease of the right knee are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5259, 
5260, 5261 (2005); VAOPGCPREC 23-97, VAOPGCPREC 9-98.  

6.  The criteria for a disability rating higher than 10 
percent for degenerative joint disease of the left knee are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5259, 
5260, 5261 (2005); VAOPGCPREC 23-97, VAOPGCPREC 9-98.  

7.  The criteria for entitlement to a disability evaluation 
in excess of 40 percent for the veteran's service-connected 
hemochromatosis have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.7, Diagnostic Code 7704 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) defines the obligations of 
the VA with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  
The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), the 
supplemental statements of the case (SSOC) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The SOC and SSOCs included 
summaries of the evidence that had been obtained and 
considered.  The SOC and SSOCs also included the requirements 
that must be met to establish the benefits.  The 
communications, such as a letter from the RO dated in May 
2004 provided the veteran with a specific explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The May 2004 letter from the RO specifically 
advised him that he should let the RO know if there was any 
other evidence or information that he thought would support 
the claims.  Thus, the fourth element is satisfied.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board notes that in Mayfield, the Court, citing Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), noted 
that a VCAA notice must be provided to a claimant before the 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim.  The veteran's 
initial VCAA letter was provided in May 2004 which was 
subsequent to the adjudication of his claims.  However, in 
Mayfield the Court noted that an error in the timing of the 
notice is not per se prejudicial and that to prove prejudice, 
the appellant had to claim prejudice with specificity.  In 
the present case, the Board finds that there was no prejudice 
to the appellant.  The Court in Mayfield noted that there 
could be no prejudice with an error in the timing of the VCAA 
notice if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice letter and was given an ample opportunity to 
respond.  The appellant has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The service medical records have been obtained.  
The veteran was afforded a VA examination.  The RO obtained 
all relevant evidence identified by the veteran.  The record 
includes his current post service treatment records.  The 
veteran has had a hearing.  The Board does not know of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For Sinusitis.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran testified during the hearing held at the RO in 
July 2000 that he had sinus problems and used medications 
including an inhaler, Dimetapp, and Actifed.  He said that 
sinus X-rays had been taken, but he had not been given 
antibiotics for treatment of sinus infections, though he had 
taken some for an ear infection.  He said that the sinus 
problems caused his head to get plugged up or gave him a 
runny nose.  

The Board has noted that a service medical record dated in 
December 1992 reflects that the veteran was found to have 
"clinical sinusitis."   In addition, the report of a VA 
disability evaluation examination conducted in April 1996 
reflects a diagnosis of sinusitis and rhinitis.  However, 
after considering all of the evidence of record, the Board 
finds that there is no evidence that the veteran currently 
has a sinus disorder.  The Board notes that the diagnosis of 
the VA examination in April 1996 was apparently based solely 
on the history given by the veteran, as the examination 
report reflects that examination of the nose and sinuses was 
negative.  In addition, a sinus X-ray taken by the VA in 
April 1996 was interpreted as being normal.  Similarly, a 
series of three or more views of the veteran's sinuses done 
by the VA in November 1996 reflects that multiple views of 
the paranasal sinuses demonstrated normal development and 
aeration without evidence of fluid level or bone destruction.  
The impression was unremarkable examination.  A February 1997 
VA examination included a diagnosis of allergic rhinitis with 
intermitted sinusitis.  Again, however, the Board notes that 
on the actual physical examination there were no abnormal 
findings pertaining to the nose and sinuses.  The report of a 
disability evaluation examination (labeled skin diseases 
examination) conducted by the VA in May 2004 shows that the 
veteran gave a history of having nasal drainage with 
recurrent sinus infections.  He had not been treated with 
antibiotics within the last year.  He took allergy medication 
as needed.  On physical examination, the nares were patent 
with clear drainage.  They were somewhat red.  The only 
pertinent diagnosis was allergic rhinitis.  Finally a VA 
imaging impression report dated in May 2004 also reflects 
that on X-rays of the sinuses there were no definite 
abnormalities seen in the paranasal sinuses.  

The Board notes that the veteran has already established 
service connection for allergic rhinitis.  For service 
connection for sinusitis to be warranted, there would have to 
be evidence showing the presence of a separate disorder 
affecting the sinuses.  The VA examinations are negative for 
any objective physical findings of a sinus disorder.  A 
service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Accordingly, the Board concludes that sinusitis was not 
incurred in or aggravated by service.

II.  Entitlement To An Increased Evaluation For Degenerative 
Joint Disease Of The Cervical Spine, Initially Assigned A 20 
Percent Rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2004)).  An omission 
was then corrected by reinserting two missing notes.  See 69 
Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and 
subsequent correction were made effective from September 26, 
2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  See Rhodan v. 
West, 12 Vet. App. 55 (1998), appeal dismissed, No. 99-7041 
(Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA may not 
apply revised schedular criteria to a claim prior to the 
effective date of the pertinent amended regulations).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decisions.  The SOC also evaluated the veteran's claim 
using the old regulations, and the RO issued a SSOC that 
evaluated the veteran's claim using the new regulations.  The 
veteran was afforded an opportunity to comment on the RO's 
action.  Accordingly, there is no prejudice to the veteran in 
our proceeding, under Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under the old regulations, effective prior to September 26, 
2003, a cervical spine disability could be rated under 
Diagnostic Code 5290 which provides that a 10 percent rating 
is warranted for limitation of motion of the cervical spine 
which is slight in degree.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 30 percent rating is 
warranted if the limitation of motion is severe.  A 30 or 40 
percent rating may be assigned under Diagnostic Code 5287 if 
there is favorable or unfavorable ankylosis of the cervical 
spine.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation that is due to pain that is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

As was noted above, the VA issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  The revised criteria contain a Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.   The new rating criteria, under 
Diagnostic Code 5243, provide as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................
	60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.............40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months...............................	20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.....................................................
	10

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board also notes that for spine disorders that are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine.  68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the 
Spine (For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine................100
Unfavorable ankylosis of the entire thoracolumbar 
spine.............50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height................10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.
Note (4): Round each range of motion measurement to the 
nearest five degrees.
Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.
Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

(The above criteria clearly imply that the factors for 
consideration under the holding in DeLuca v. Brown, infra, 
are now contemplated in the rating assigned under the general 
rating formula.)

The pertinent evidence includes the report of a general 
medical examination conducted by the VA in April 1996 which 
shows that the veteran reported a history of a neck injury 
while diving in 1974.  He said that since then he had aching 
all the time and turning his head hurts.  On physical 
examination, neck motion was full and free with some pain on 
turning to the right.  The pertinent diagnosis was strain of 
cervical spine.  The report of an examination conducted by 
the VA in February 1997 contains similar information.

During a hearing held at the RO in July 2000, the veteran 
testified that he had been seeing a doctor for his neck pain, 
and that the neck and back pain affected his daily life.  He 
reported that sometimes it was rough to sleep on his left 
side.  He also said that lifting was awkward.  He stated that 
he had pain and limited motion in his neck that seemed to be 
getting worse for no particular reason.  He also reported 
having left shoulder pain and numbness in his left arm.  

The report of an X-ray taken by the VA in June 2000 reflects 
that the cervical spine had mild facet DJD at the C5-6 and 
C6-7 levels.  The report of an MRI of the cervical spine 
performed by the VA in July 2000 reflects that the impression 
was large left paracentral/neuroforaminal disc protrusion at 
the C6-7 level with mild compression of the left aspect of 
the spinal cord and impingement of the exiting left nerve 
root.  There was no spinal cord signal abnormality.  

The report of a spine examination conducted by the VA in May 
2004 reflects that the veteran had a history of degenerative 
joint disease of the cervical, thoracic and lumbar spine.  He 
complained of pain which was worse early in the morning.  He 
was currently on Vioxx for this pain.  He reportedly had 
periods of flare-ups which lasted approximately one to two 
days per month.  At those times he had to rest and take 
additional pain medications.  He did not use any assistive 
devices to walk; however, he reported that he limited his 
walking due to his spine and also because of knee problems.  
He had not had surgery.  He was independent in all activities 
of daily living.  He was able to participate in his usual 
occupation.  He also limited driving because of his back 
pain.   

On physical examination, he was alert and in no acute 
distress.  There was paraspinal tenderness from the cervical 
to the lumbar area.  The spine was symmetrical.  Posture was 
erect and gait was normal.  There was no evidence of 
curvature.  The range of motion of the cervical spine was 
forward flexion from zero to 20 degrees with pain at 20 
degrees.  Extension was from zero to 40 degrees without pain.  
Left lateral flexion was from zero to 25 degrees with pain.  
Right lateral flexion was from zero to 35 degrees with pain.  
Left lateral rotation was from zero to 40 degrees with pain.  
Right lateral rotation was from zero to 50 degrees without 
pain.  On sensory examination, sensation was intact in the 
upper and lower extremities.  On motor examination, there was 
no muscular atrophy, no loss of muscle tone, and strength was 
equal bilaterally.  Deep tendon reflexes were intact.  
Cutaneous reflexes were also intact.  The pertinent diagnosis 
was degenerative joint disease of the cervical spine. 

Based on the foregoing evidence, the Board finds that the 
degenerative joint disease of the cervical spine does not 
result in limitation of motion which is more than moderate in 
degree.  Nor does the disorder result in limitation of 
forward flexion of the cervical spine to 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  Such 
findings are not noted in any of the medical evidence.  In 
addition, no significant intervertebral disc syndrome has 
been shown.  Although the veteran has reported pain in his 
left shoulder and arm, the VA examinations documented that 
there was no significant neurological impairment.  
Accordingly, the criteria for a disability rating higher than 
20 percent for degenerative joint disease of the cervical 
spine are not met.  Also, the disorder does not appear to 
have changed significantly during this initial rating period 
so as to warrant a staged rating.  See Fenderson v. West, 12 
Vet. App. 119, 126-127 (1999).  

III.  Entitlement To An Increased Evaluation For Degenerative 
Joint Disease Of The Thoracic Spine, Initially Assigned A 10 
Percent Rating.

Under the old regulations, effective prior to September 26, 
2003, a thoracic spine disability could be rated under 
Diagnostic Code 5291 which provides that a 10 percent rating 
is warranted for limitation of motion of the dorsal spine 
which is moderate or severe in degree.  Alternatively, under 
Diagnostic Code 5288, a 20 percent rating is warranted if 
there is favorable ankylosis of the dorsal spine.  A 30 
percent rating is warranted for unfavorable ankylosis of the 
dorsal spine.  The revised rating criteria pertaining to 
disorders of the spine are set forth above, and indicate that 
the limitations of the thoracic and lumbar spines are to be 
considered together.  For this reason, the rating under the 
new criteria will be addressed below in conjunction with the 
analysis for the lumbar spine disorder.   

The report of a general medical examination dated in April 
1996 shows that the veteran gave a history of compressing a 
vertebra at T3.  He reported aching.  On examination, the 
spine was straight, and forward bending was to 100 degrees, 
backwards was to 20 degrees, lateral bending was to 20 
degrees each way, and rotation was to 45 degrees each way.  
An X-ray of the thoracic spine showed some osteophytes.  The 
report of an examination conducted in February 1997 contains 
similar findings.  It was noted that there was no thoracic 
asymmetry on forward flexion.  

During the hearing held in July 2000 the veteran testified 
that he experienced aching across his shoulder and in the 
middle of his back.

A VA radiology report dated in July 1998 reflects that an X-
ray of the thoracic spine was interpreted as showing a 
compression deformity of the superior aspect of the third 
thoracic vertebra with approximately two third of the 
vertebral body height preserved.  There was no other 
underlying bony abnormality.  

The report of a spine examination conducted in May 2004 
reflects that the thoracolumbar spine had tenderness to 
palpation.  The range of motion of the thoracolumbar spine 
was forward flexion from zero to 80 degrees with pain and 70 
degrees, and extension was zero to 20 degrees with pain at 20 
degrees.  Left lateral flexion was from zero to 30 degrees 
without pain, as was right lateral flexion. Lateral rotation 
was from zero to 20 degrees.  The examiner specifically noted 
that there was "No evidence of any ankylosis."  An X-ray of 
the thoracic spine taken by the VA in May 2004 was 
interpreted as showing minor degenerative changes in the 
lower thoracic spine.  

The Board finds that the degenerative joint disease of the 
thoracic spine does not result in ankylosis.  Such a 
diagnosis was not shown in any of the medical evidence.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 10 percent for degenerative 
joint disease of the thoracic spine are not met.  Also, the 
disorder does not appear to have changed significantly during 
this initial rating period so as to warrant a staged rating.  
See Fenderson.  




IV.  Entitlement To An Increased Evaluation For Degenerative 
Joint Disease Of The Lumbar Spine, Initially Assigned A 10 
Percent Rating.

Under the old regulations, effective prior to September 26, 
2003, a low back disability was rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, that provided that a 10 
percent rating was warranted where there was characteristic 
pain on motion.  A 20 percent rating was warranted where 
there was muscle spasm on extreme forward bending, or 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent rating was warranted if the 
lumbosacral strain was severe with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.

Another potentially applicable provision under the old 
regulations was Diagnostic Code 5293.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Under Diagnostic Code 5293, a 10 
percent rating was warranted for mild intervertebral disc 
syndrome.  A 20 percent rating was warranted for 
intervertebral disc syndrome that was moderate in degree with 
recurring attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  Id.  A 60 percent rating was 
warranted for intervertebral disc syndrome that was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  Id.  

A back disorder could also be rated based on the extent to 
which the disorder limited the motion of the back.  
Diagnostic Code 5292 provided a 10 percent rating for slight 
limitation of motion, and a 20 percent rating for moderate 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  A 40 percent rating was warranted if the limitation of 
motion was severe.  Id.  

The revised rating criteria for lumbar spine disorders are 
summarized above in the discussion of the rating for the 
cervical spine.   

The pertinet evidence includes the report of a general 
medical examination conducted by the VA in April 1996 which 
shows that the veteran gave a history of low back pain that 
started three years ago.  He denied having low back aches, 
but reported getting a pinch on bending.  He also reported 
that sometimes on twisting his back would pop.  On 
examination, the spine was straight with forward bending to 
100 degrees, backwards to 20 degrees, laterally to 20 degrees 
each way, and rotation to 45 degrees each way.  An X-ray of 
the lumbosacral spine showed decreased height at L5-S1.  The 
pertinent diagnosis was strain of lumbar spine.  

The report of an examination conducted by the VA in February 
1997 shows that the veteran reported having right groin and 
right buttock pain in the inferior aspect of the sacroiliac 
joint present intermittently for a year or two.  The right 
side was greater than the left.  On examination, forward 
flexion of the lumbar spine was to 85 degrees, extension was 
to 20 degrees, lateral flexion right and left were to 30 
degrees, axial rotation right and left were to 70 degrees.  
The lumbar and gluteal creases were symmetrical and level.  

During the hearing held in July 2000, the veteran testified 
that he had pain in his whole back.  He said that lifting 
things was awkward.  He took Celebrex, but did not use a TENS 
unit or a back brace.  

The report of a spine examination conducted by the VA in May 
2004 shows that the veteran complained of having pain in his 
spine in the early morning.  He was currently on Vioxx for 
the pain, and he said that it was along the entire spine.  He 
reportedly had flare-ups one to two days per month.  On 
physical examination, the spine was symmetrical.  Posture was 
erect and gait was normal.  The thoracolumbar spine had 
tenderness to palpation.  On range of motion, he had forward 
flexion from zero to 80 degrees with pain at 70 degrees.  
Extension was from zero to 20 degrees with pain at 20 
degrees.  Left lateral flexion was from zero to 30 degrees 
without pain.  Right lateral flexion was from zero to 30 
degrees without pain.  Lateral rotation was from zero to 20 
degrees without pain bilaterally.  There was no evidence of 
any ankylosis.  On sensory examination, sensation was intact 
in the upper and lower extremities.  On motor examination, 
there was no muscular atrophy, no loss of muscle tone, and 
strength was equal bilaterally.  Deep tendon reflexes were 
intact.  Cutaneous reflexes were also intact.   

After reviewing all of the evidence which is of record, the 
Board finds that a higher rating is not warranted under 
either the old or the new rating criteria.  With respect to 
the old rating criteria, the degenerative joint disease of 
the lumbar spine does not result in more than slight 
limitation of motion so as to warrant a higher rating under 
Diagnostic Code 5292.  In addition, a 20 percent rating is 
not warranted under Diagnostic Code 5295 as none of the 
evidence shows there is muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in a 
standing position.  The Board also notes that a rating under 
Diagnostic Code 5293 pertaining to intervertebral disc 
syndrome is not warranted, as neurological findings have been 
essentially normal.  With respect to the new General Rating 
Formula for Diseases and Injuries of the Spine, the Board 
finds that a higher rating is not warranted as the evidence 
does not show forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Also, as noted above, the evidence does 
not reflect the presence of intervertebral disc syndrome of 
the lumbar spine so as to warrant a rating under Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Accordingly, the Board concludes that the criteria 
for a disability rating higher than 10 percent for 
degenerative joint disease of the lumbar spine are not met.  
Also, the disorder does not appear to have changed 
significantly during this initial rating period so as to 
warrant a staged rating.  See Fenderson.  

V.  Entitlement To An Increased Evaluation For Degenerative 
Joint Disease Of
 The Right Knee, Initially Assigned A 10 Percent Rating.

The criteria for rating based on limitation of motion of the 
knee joint are set forth in Diagnostic Code 5260 which 
provides that a noncompensable rating is warranted where 
flexion of the knee is limited to 60 degrees.  A 10 percent 
rating is warranted where flexion is limited to 45 degrees.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted where flexion 
is limited to 15 degrees.  Under Diagnostic Code 5261, a 
noncompensable rating is warranted where extension of the 
knee is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent rating is warranted where extension is limited to 15 
degrees.  A 30 percent rating is warranted where extension is 
limited to 20 degrees.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The pertinet evidence includes the report of a general 
medical examination conducted by the VA in April 1996 which 
shows that the veteran reported having bilateral knee aching, 
and stated that it hurt to kneel.  On examination, the 
patellas moved freely, and the knees flexed normally.  
Flexion of the left knee was to 150 degrees, and flexion of 
the right knee was to 140 degrees.  Extension was full in 
each knee.  The pertinent diagnosis was knee pain.  X-rays of 
the knees were interpreted as showing very minimal 
degenerative lipping confined to the posterior superior 
margin of the patella.  

The report of a general medical examination conducted by the 
VA in February 1997 contains similar findings.  The reports 
shows that the veteran reported having knee pain since 1989, 
with discomfort daily.  The right was greater than the left.  
He indicated that he had morning stiffness for one hour.  On 
examination, the knees flexed from zero to 150 degrees.  
There was a small effusion in the right knee along with 
slight crepitus.  Heel toe walk and deep knee bends and 
hopping on both feet were okay.  The pertinent diagnosis was 
knee pain, right greater than left with synovial effusion.  
In an addendum, the examiner noted that X-rays of the knees 
showed mild degenerative changes of the knees.  

During the hearing held in July 2000, the veteran testified 
that he had knee pain on climbing stairs.  He described it as 
an aggravating pain that comes and goes.  He also reported 
having pain on motion in both the right and left knees.  He 
said that after squatting down, it was hard to get up.  He 
further reported that the knees bothered him when he was 
driving.  He said that medication took the edge of the pain 
and made it bearable.  He denied using a knee brace or having 
fluids drained from the knees.  

Finally, the report of a joints examination conducted by the 
VA in May 2004 shows that the veteran had a history of 
degenerative joint disease of the right and left knee.  He 
said that he did not use any brace or assistive device.  He 
said that he had pain in his knees when he stands, and also 
with changes in the weather.  He denied having any locking, 
weakness, or lack of endurance.  He denied any period of 
flare-up in his joints where he was unable to participate in 
his regular activities.  He did not use any crutches, braces 
or canes, and had not had any joint surgery.  On physical 
examination, he had no joint edema, redness or increased 
warmth.  His gait was normal.  He was limited in standing and 
walking long distances.  There was no evidence of ankylosis.  
The range of motion of the right knee was from zero to full 
extension, with pain at 100 degrees.  He had no motion in his 
medial or collateral ligaments and no motion in his anterior 
and posterior cruciate ligaments.  McMurray's test was 
negative.  For the left knee, he had flexion from zero to 140 
degrees with pain at 120.  Extension was full without pain.  
The medial collateral ligaments had no motion.  Anterior and 
posterior cruciate ligaments also had no motion, and 
McMurray's test was negative.  The pertinent diagnoses were 
degenerative joint disease of the right knee and degenerative 
joint disease of the left knee.  

The Board finds that the evidence does not reflect the 
presence of limitation of motion of the right knee of 
sufficient severity to warrant a rating higher than 10 
percent.  The evidence shows that the right knee disorder has 
not resulted in limitation of motion of the knee resulting in 
flexion to less than 45 degrees, and does not limit 
extension.  Such levels of limitation are not shown in any of 
the medical evidence.  The veteran has full flexion and 
extension on examination.  Thus, the evidence does not 
indicate that a higher rating is justified when using actual 
ranges of motion.

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The Board finds, however, that the current rating 
of 10 percent adequately reflects the weakness, fatigue and 
pain on use experienced by the veteran, given the minimal 
limitation of motion otherwise documented in the record.  See 
38 C.F.R. § 4.40 (a little used part of the musculoskeletal 
system (due to pain) may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity[,] or the like).  The VA 
examination reports do not reflect that the factors of 
additional functional loss due to pain, weakness, etc, are 
present to any significant degree.  Accordingly, the criteria 
for a disability rating higher than 10 percent for a left 
knee disorder are not met.

The Board also notes that separate compensable ratings may be 
assigned for a knee disorder if there is both instability 
under Diagnostic Code 5257, and arthritis which causes 
limitation of motion under Diagnostic Codes 5260 or 5261.  
See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, a 10 percent rating is warranted for recurrent 
subluxation or lateral instability which is productive of 
slight impairment of the knee.  A 20 percent rating is 
warranted for moderate impairment.  A 30 percent rating is 
warranted for severe impairment.  However, the preponderance 
of the evidence contemporaneous to the current appeal shows 
that the disorder also has not resulted in instability or 
subluxation.  For example, the VA examination in June 2004 
documented that there was no instability as the ligaments 
were without motion.  Accordingly, a separate rating for 
instability or subluxation of the right knee is not 
warranted.  Also, the disorder does not appear to have 
changed significantly during this initial rating period so as 
to warrant a staged rating.  See Fenderson.  

VI.  Entitlement To An Increased Evaluation For Degenerative 
Joint Disease Of The Left Knee, Initially Assigned A 10 
Percent Rating.

The information pertaining to the left knee is summarized 
above along with the evidence regarding the right knee.  The 
Board finds that the evidence does not reflect the presence 
of limitation of motion of the left knee of sufficient 
severity to warrant a rating higher than 10 percent.  The 
evidence shows that the left knee disorder has not resulted 
in limitation of motion of the knee resulting in flexion to 
less than 45 degrees, and does not limit extension.  Such 
levels of limitation are not shown in any of the medical 
evidence.  The veteran has full flexion and extension on 
examination.  Thus, the evidence does not indicate that a 
higher rating is justified when using actual ranges of 
motion.

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The Board finds, however, that the current rating 
of 10 percent adequately reflects the weakness, fatigue and 
pain on use experienced by the veteran, given the minimal 
limitation of motion otherwise documented in the record.  See 
38 C.F.R. § 4.40 (a little used part of the musculoskeletal 
system (due to pain) may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity[,] or the like).  The VA 
examination reports do not reflect that the factors of 
additional functional loss due to pain, weakness, etc, are 
present.  Accordingly, the criteria for a disability rating 
higher than 10 percent for a left knee disorder are not met.

The Board also notes that separate compensable ratings may be 
assigned for a knee disorder if there is both instability 
under Diagnostic Code 5257, and arthritis which causes 
limitation of motion under Diagnostic Codes 5260 or 5261.  
See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, a 10 percent rating is warranted for recurrent 
subluxation or lateral instability which is productive of 
slight impairment of the knee.  A 20 percent rating is 
warranted for moderate impairment.  A 30 percent rating is 
warranted for severe impairment.  However, the preponderance 
of the evidence contemporaneous to the current appeal shows 
that the disorder also has not resulted in instability or 
subluxation.  Accordingly, a separate rating for instability 
or subluxation of the left knee is not warranted.  Also, the 
disorder does not appear to have changed significantly during 
this initial rating period so as to warrant a staged rating.  
See Fenderson. 

VII.  Entitlement To An Increased Evaluation For 
Hemochromatosis,
 Initially Assigned A 40 Percent Rating.

The veteran testified during the hearing held in July 2000 
that he receives treatment for his hemochromatosis every 
three months.  He explained that the treatment consists of a 
phlebotomy in which they withdraw a pint of blood in order to 
keep his iron count down.  

The report of a disability evaluation examination conducted 
by the VA  in May 2004 reflects that the veteran reported 
that he was followed by a hematologist and underwent a 
bleeding procedure every three months.  Initially, his 
ferritin level had been approximately 1700, but currently the 
level was 8.  There was no evidence of any liver involvement, 
and no evidence of secondary diabetes.  

The veteran's service-connected hemochromatosis has been 
rated the RO by analogy to polycythemia vera under the 
provisions of Diagnostic Code 7704.  Under this regulatory 
provision, a rating of 40 percent is warranted for 
polycythemia vera requiring phlebotomy.  A 100 percent 
evaluation is warranted for polycythemia vera, during periods 
of treatment with myelosuppressants and for three months 
following cessation of myelosuppressant therapy. 38 C.F.R. § 
4.117, Diagnostic Code 7704.   Pursuant to the foregoing, an 
increased rating of 100 percent is not warranted.  The record 
does not reflect that the veteran currently uses 
myelosuppressants or that he has ceased use of 
myelosuppressants within the previous three months.  
Accordingly, the Board concludes that the criteria for a 
rating higher than 40 percent for hematochromatosis are not 
met.  Also, the disorder does not appear to have changed 
significantly during this initial rating period so as to 
warrant a staged rating.  See Fenderson.  


ORDER

1.  Service connection for sinusitis is denied.

2.  An initial evaluation for degenerative joint disease of 
the cervical spine higher than 20 percent is denied.

3.  An initial evaluation for degenerative joint disease of 
the thoracic spine higher than 10 percent is denied.

4.  An initial evaluation for degenerative joint disease of 
the lumbar spine higher than 10 percent is denied.

5.  An initial evaluation for degenerative joint disease of 
the right knee higher than 10 percent is denied.

6.  An initial evaluation for degenerative joint disease of 
the left knee higher than 10 percent is denied.

7.  An initial evaluation for hemochromatosis higher than 40 
percent is denied.



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


